            ~r~Case
                 ~        2:19-cr-00355-SVW UNITED
                                             Document  2 Filed
                                                   STATES      06/14/19
                                                          DISTRICT COURTPage 1 of 2 Page
                                                                                     `-~ I ID #:5
                                          CENTRAL  DISTRICT OF CALIFORNIA                                                                 L
                                                                 CASE SUMMARY

         Case Number           E ~'       ~~           ~~             SV ~             Defendant Number 1
         U.S.A. v. JOSEPH CASAS                                                        Year of Birth 1990
         ~✓ Indictment                   ~ Information                    Investigative agency (FBI, DEA,etc.) FBI

  NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to your case,enter "N/A:'
  O~FENSENENUE                                                                  PREVIOUSLY FILED COMPLAINT/CVB CITATION
  a. Offense charged as a:                                                      A complaint/CVB citation was previously filed on: N/A
                                                                                Case Number: N/A
       Class A Misdemeanor ~ Minor Offense ~ Petty Offense
                                                                                Assigned Judge:        N/A
       Class B Misdemeanor ~ Class C Misdemeanor 0Felony                                                     :r~               e.a
                                                                                Charging: N/A                -~               ~
  b.Date of Offense August 12,2015 &January 21,2016
                                                                                The complaint/CVB citation           - ~      ~
  c. County in which first offense occurred
                                                                                        is still endin             ~? ~'~ u   ~           '_
  Los Angeles                                                                          ❑ was dismissed on: N/A     ~'~ _.,    ~'          f
                                                                                                                      ._      ~           f-~?
  d.The crimes charged are alleged to have been committed in
                                                                                PREVIOUS COUNSEL
    (CHECK ALL THAT APPLY):
                                                                                Was defendant previously represerxked? } ~No          ~ Yes
       0Los Angeles                ~ Ventura                                                                         ~ : ,^-
                                                                                IFYES, provide Name: N/A
                Orange                 ❑Santa Barbara
                                                                                        Phone Number: N/A
            Riverside                  ~ San Luis Obispo
                                                                                COMPLEX CASE
            San Bernardino             ❑Other                                   Are there 8 or more defendants in the Indictment/Information?
                                                                                        Yes*         ~✓ No
  Citation of Offense 18 U.S.C.§§ 2252A(a)(2)(A),
                                                                               Wiil more than 12 days be required to present government's
  18 U.S.C. §§ 2252A(a)(5)(B),(b)(2)                                           evidence in the case-in-chief?
  e. Division in which the MAJORITY of events, acts, or omissions                      Yes*         ~✓ No
    giving rise to the crime or crimes charged occurred:                       *AN ORIGINAL AND 1 COPY(UNLESS ELECTRONICALLY FILED)
                                                                               OF THE NOTICE OF COMPLEX CASE MUST BE FILED ATTHE
0 Western (Los Angeles,San Luis Obispo,Santa Barbara, Ventura)                 TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
                                                                               CHECKED.
     Eastern (Riverside and San Bernardino) ~ Southern (Orange)
                                                                               SUPERSEDING INDICTMENT/INFORMATION
 RELATED CASE                                                                   IS THIS A NEW DEFENDANT?         ❑Yes         ~✓ No

 Has an indictment or information involving this defendant and                 This is the N/A     superseding charge (i.e., 1st, 2nd).
 the same transaction or series of transactions been previously                The superseding case was previously filed on:
 filed and dismissed before trial?
                                                                               N/A
        0 No       ~ Yes
                                                                               Case Number N/A
        If"Yes," Case Number: N/A
                                                                               The superseded case:
 Pursuant to General Order 16-05, criminal cases may be related
 if a previously filed indictment or information and the present                  is still pending before Judge/Magistrate Judge
 case:                                                                          N/A
     a.arise out ofthe same conspiracy,common scheme,
       transaction,series of transactions or events; or                         ❑ was previously dismissed on N/A

    b.involve one or more defendants in common,and would                       Are there 8 or more defendants in the superseding case?
      entail substantial duplication of labor in pretrial, trial or                     Yes*        ~✓ No
      sentencing proceedings if heard by different judges.                     Will more than 12 days be required to present government's
                                                                               evidence in the case-in-chief?
 Related case(s), if any(MUST MATCH NOTICE OF RELATED
                                                                                        Yes*        ~✓ No
 CASE): N/A
                                                                               Was a Notice of Complex Case filed on the Indictment or
 N/A                                                                           Information?
                                                                                        Yes         ~✓ No
                                                                               *AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
                                                                               MUST BE FILED ATTHE TIMETHE SUPERSEDING INDICTMENT IS
                                                                               FILED IF EITHER "YES" BOX IS CHECKED.
('R_77!17/171                                                         rASF CI IMMARV               -                                      Pana 1 of 7
                   Case 2:19-cr-00355-SVW UNITED
                                           Document 2 Filed
                                                 STATES     06/14/19
                                                        DISTRICT     Page 2 of 2 Page ID #:6
                                                                 COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                                              CASE SUMMARY

 INTERPRETER                                                                  CUSTODY STATUS
 Is an interpreter required?      ❑YES       ~ NO                                Defendant is not in custody:
                                                                                 a. Date and time of arrest on complaint: N/A
 IF YES, list language and/or dialect:
                                                                                 b. Posted bond at complaint level on: N/A
 N/A
                                                                                      in the amount of$ N/A
OTHER                                                                                                    ❑Yes ~ No
                                                                                 c.PSA supervision?
✓ Male
Q                     ~ Female                                                   d.Is on bail or release from another district:
✓ U.S. Citizen
~                     ~ Alien                                                    N/A

 Alias Names)        N/A                                                         Defendant is in custody:
 N/A                                                                             a.Place of incarceration: ~ State ~ Federal

This defendant is charged in:                                                    b. Name of Institution: N/A
   0 All counts                                                                  c. If Federal, U.S. Marshals Service Registration Number:
                                                                                   N/A
          Only counts: N/A
                                                                                 d.❑ Solely on this charge. Date and time of arrest:
     This defendant is designated as "High Risk" per                                  N/A
      18 USC § 3146(a)(2) by the U.S. Attorney.                                  e. On another conviction:       ~ Yes            ~✓ No
     This defendant is designated as "Special Case" per
                                                                                       IFYES: ❑State             ❑Federal            Writ of Issue
      18 USC § 3166(b)(7).
                                      ~ Yes       ~✓ No                          f. Awaiting trial on other charges: ~ Yes 0 No
Is defendant a juvenile?
                                      ❑Yes       ~✓ No                                 IF YES: ~ State      ~ Federal      AND
IF YES,should matter be sealed?
                                                                                      Name of Court: N/A
The areas)of substantive law that will be involved in this case                       Date transferred to federal custody:N/A
include(s):
    financial institution fraud    ~ public corruption                          This person/proceeding is transferred from another district
                                                                                pursuant to F.R.Cr.P.  N/A 20          N/A 21         N/A 40
     government fraud                    ~ tax offenses
     environmental issues                ~ mail/wire fraud
     narcotics offenses                  ~ immigration offenses
     violent crimes/firearms             ~ corporate fraud
✓ Other
❑                child pornography distribution &possession
 N/A




EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment information. EXPLAIN: N/A
N/A
N/A

           Date        06/05/2019
                                                                              Sig~a' u   f~/jdsfstant U.S. Attorney
                                                                              Sara B. Mi tein
                                                                              Print Name
fR_79 !1 x/771                                                    fACF CI IMIIAA RV                                                       Dann 7 of7
